           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 1 of 12 PageID# 236



              CAGING PROCEDURES PERFORMED BY MACKENZIE




               Mail received at Mackenzie Box (2776 S. Arlington Mill Dr #806, Arlington VA)




                      Mail picked up by Mackenzie and driven to office for processing.




                               Count & sort mail by envelope size and/or mailcode.




                                      Open envelopes and extract contents.



Conservative StrikeForce PAC                                                                   Page 1 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 2 of 12 PageID# 237



              CAGING PROCEDURES PERFORMED BY MACKENZIE




              Checks                   Cash                    Credit Cards             Non-Donors
             Organize contents by donor checks, cash, credit card and non-donor correspondence.




                        Begin the batching process, starting with donations by check.

                                                                           Every deposit is assigned a
                                                                           sequential batch number, in
                                                                           this case #1059 and each
                                                                           check within the batch is
                                                                           assigned a sequence number,
                                                                           beginning with 01. The batch
                                                                           and sequence numbers are
                                                                           written on the check and the
                                                                           response device.




            XXXXXXX
            XXXXXXXXXXX




                         Check amount is written on the response device and circled.




Conservative StrikeForce PAC                                                                         Page 2 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 3 of 12 PageID# 238



              CAGING PROCEDURES PERFORMED BY MACKENZIE

                               Separate checks from response devices and balance.




                                                                XXXXX



                    Total checks (50) = $ 2,383.00               Total response devices (50) = $ 2,383.00

                                       After balancing, create deposit ticket.




                   Batch number #1059




                                                  Deposit Ticket




                          Stamp an endorsement on the reverse side of every check.


                                          FOR DEPOSIT ONLY
                                        StrikeForce a/c # 2000055397258




Conservative StrikeForce PAC                                                                            Page 3 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 4 of 12 PageID# 239



              CAGING PROCEDURES PERFORMED BY MACKENZIE

                                Begin the batching process for cash donations.

                         Few donors send cash contributions these days and those who do
                         generally are older donors who send small donations of less than
                         $20. Typically these donations are one or two dollar bills.



                                                                              Assign batch and sequence
                                                                              numbers to each response
                                                                              device. Count the cash and
                                                                              write "CASH" followed by
                                                                              the amount and circle it.




                                                                                                   Batch &
                                                                                                   Sequence
                                                                                                   #1087-01




           CASH                                                                                If the donor
           $5.00                                                                               doesn't fill-out
                                           XXXXXXXXXX                                          the name &
                                                                                               address info;
                                        XXXXXXXXXX
                                                                                               write it in from
                                           XXXXXXXXXXXXXXXXX                                   the envelope.



Conservative StrikeForce PAC                                                                               Page 4 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 5 of 12 PageID# 240



              CAGING PROCEDURES PERFORMED BY MACKENZIE

                                        Balance cash and response devices.

                         Total cash = $ 32.00                          Total response devices = $ 32.00

                                        After balancing, create deposit ticket.




                   Batch number #1087                                         Amount = $ 32.00




                 Identify as cash




                                    Begin the batching process for credit cards.

               Assemble all response devices that include contributions to be made by credit card and
               assign batch and sequence numbers. The batch numbers for credit cards include the date
               of receipt and the format is: CCYYYYMMDD. Therefore, the batch number for credit card
               contributions received on 1/16/2013 would be: CC20130116 and a sequence number
               beginning with "01" follows.




Conservative StrikeForce PAC                                                                              Page 5 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 6 of 12 PageID# 241



              CAGING PROCEDURES PERFORMED BY MACKENZIE




                                xxxxxxxxxxxxx
                                 xxxxxxxxxx
                               xxxxxxxxxxxxxx




                               XXXXXXXXX




Conservative StrikeForce PAC                                                         Page 6 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 7 of 12 PageID# 242



              CAGING PROCEDURES PERFORMED BY MACKENZIE

                           Enter Donor & credit card info to online processing portal.




                                                Online Processing Portal

               Once the donor and credit card info are keyed into the online processing portal and the
               contribution is processed, it is either accepted or rejected. When a contribution is
               accepted a check mark () is written on the response device. Should the donation be
               rejected, an "X" is applied to the response device.




                                            Scan deposit ticket and checks.

               Prepare deposits for scanning. Check batches are scanned first and that entails scanning
               the deposit ticket followed by the checks in sequencial order. Next, the cash batches are
               scanned. When scanning these deposits scan the deposit ticket and the response devices
               for each batch -- do not scan the actual cash. Finally scan the credit card batches. There is
               no deposit ticket, scan only the response devices.




Conservative StrikeForce PAC                                                                                   Page 7 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 8 of 12 PageID# 243



              CAGING PROCEDURES PERFORMED BY MACKENZIE




                                             Scanner




Conservative StrikeForce PAC                                                         Page 8 of 12
           Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 9 of 12 PageID# 244



              CAGING PROCEDURES PERFORMED BY MACKENZIE




                                 Record Batches in the MS Access Batch Log




                                                           Record Date, Batch number,
                                                           batch total & the count of
                                                           the items w/in the batch.




                               Mackenzie drives batches to the bank for deposit.
Conservative StrikeForce PAC                                                            Page 9 of 12
          Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 10 of 12 PageID# 245



              CAGING PROCEDURES PERFORMED BY MACKENZIE




                                            Begin the Data Entry Process




                                                    Database Table




               Utilizing the scanned images and the hard copies of the response devices, beginning with
               the first check batch, start keying the donor and contribution information into the data-
               base table. After the check batches are keyed move on to the cash batches and then the
               credit card batches.




Conservative StrikeForce PAC                                                                               Page 10 of 12
          Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 11 of 12 PageID# 246



              CAGING PROCEDURES PERFORMED BY MACKENZIE




                                                 Recorded data by batch




                                       Run a batch query from the data table.

                               Batch                                                 Batch
                               Query                                                 Log




                            Batch Query                                                Batch Log

                                          Balance the batch query & batch log




                                                Resolving Descrepancies

               If the number of items in the query disagrees with the batch log; look for ommissions if
               less or duplicates if more. Likewise, if the batch total disagrees with the batch log; review
               all amounts keyed to ensure that the amount donated and amount keyed agree.

Conservative StrikeForce PAC                                                                                   Page 11 of 12
         Case 1:19-cr-00309-LO Document 14-2 Filed 02/14/20 Page 12 of 12 PageID# 247



             CAGING PROCEDURES PERFORMED BY MACKENZIE




                                           Non-Donor Correspondance

              Non-Donor Correspondence generally represents on-fifth (1/5) to one-third (1/3) of direct
              mail returns. Therefore, if the committee receives 100 returns, there will most likely be
              between 20 - 33 items that do not contain a contribution.



                                                                     Nixie is a name given by USPS to a
                                                                     piece of mail which is undeliverable
                        Nixies                                       as addressed. If a forwarding order
                                                                     has lapsed, the forwarding address is
                                                                     printed on the envelope and the
                                                                     master file must be updated.



                                                                     Many times a donor wants to make
                                                                     a contribution but is financially
                     Apologies                                       unable. In those instances they will
                                                                     send their regrets and often say that
                                                                     in the future they hope to donate.



                                                                     It is not uncommon for donors to
                     Articles &                                      send magazine or newspaper
                                                                     articles; some have even sent books.
                     Comments                                        They will also at times provide their
                                                                     own theories or predictions of
                                                                     election outcomes.



                                                                     If a donor feels overwhelmed by
                                                                     fundraising requests, they will ask to
                    Do Not Mail                                      be taken off the list. In these cases
                                                                     the donor is "flagged" as DNM -- Do
                                                                     Not Mail.




                   THAT IS THE END OF THE DAILY CAGING PROCESS


Conservative StrikeForce PAC                                                                                  Page 12 of 12
